Title: From Thomas Jefferson to James Monroe, 12 March 1793
From: Jefferson, Thomas
To: Monroe, James



Mar. 12. 1793.

The following suits were put into the hands of Mr. N. Pope in 1791. to wit


 £ sd


 against Lewis & Woodson on bond. principal & interest to Sep. 30. 1791. were192–12–9 1/2


against Woodson on his Note.   do.     to do.  7–14–2


against Lewis on Account of rent. balance & interest to Sep. 30. 1791 86– 7–0 1/2


286–14–0


Out of these monies when recovered the following orders were given


£


in favr. of Donald, Scott & co. principal & int. to  Sep. 30. 91.139– 0–0


       of Wm. & James Donald. do.to do. 38–13–6177–13–6


left a balance to be received of109– 0–6


An order for this balance was given in favor of Dobson: but as his departure from the country required prompter payment, prompter resources were resorted to for him, of which I advised Mr. Pope by letter of Sep. 25. 92. so as to leave this balance free.
Mr. Pope by letter of Jan. 3. 93. informs me he has judgments against Lewis and Woodson and execution, which has been replevied: and that the suits against Lewis had been ready for trial, but delayed by the inability of Colo. N. Lewis to attend as a witness: but that he should have judgments the next term. The balances with interest will now be upwards of £120.
Mr. N. Pope, always giving priority to the orders in favor of Donald, Scott & co. and Wm. & James Donald, is desired to pay the residue  of the money he may receive on the above accounts (clear of costs) to Colo. Monroe or order, or such portion of the residue as Colo. Monroe shall apply for to be disposed of for my use.

Th: Jefferson

P.S. No notice is taken above of the suit ordered against Lewis and Ware, because it was countermanded.

